DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/22 has been entered.

Response to Amendment
3.	The objection of Claims 4 and 5 as set forth in the Final Rejection filed 03/04/22 is overcome by the cancellation of the claims.

4.	The objection of Claims 1-3, 6, 8-16, 18-23, and 25-31 as set forth in the Final Rejection filed 03/04/22 is NOT overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-3, 19, 22, 23, and 25-28 under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2008/0116789 A1) as set forth in the Final Rejection filed 03/04/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2008/0116789 A1) as set forth in the Final Rejection filed 03/04/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 1-3, 6, 8-16, 18-23, and 25-31 under 35 U.S.C. 103 as being unpatentable over Okubo et al. (WO 2012/111811 A1) as set forth in the Final Rejection filed 03/04/22 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
8.	In view of the Applicant’s Amendments, previous withdrawn process Claim 32 has been rejoined.

9.	Claims 1-3, 6, 8-16, 18-23, and 25-32 are pending.  No claims have been withdrawn from consideration.

Claim Objections
10.	Claims 1-3, 6, 8-16, 18-23, and 25-32 are objected to because of the following informalities: Claim 1, which the other claims are dependent upon, recites “or wherein the compound is of formula VI1 VI2” (page 4); “formula VI1 VI2” should be replaced by “formula VI1 or VI2” for proper punctuation.	
Corrections are required.

11.	Claims 1-3, 6, 8-16, 18-23, and 25-32 are objected to because of the following informalities: Claim 1, which the other claims are dependent upon, recites “R0, R00 are each independently H or alkyl with 1 to 12 C-atoms.” (page 3); the period needs to be deleted and replaced by a semicolon (or the like) as the period occurs in the middle of the claim.
Corrections are required.

Allowable Subject Matter
12.	Claims 1-3, 6, 8-16, 18-23, and 25-32 are currently objected to due to the informalities as set forth above, but would be allowable if amended to overcome the objections.
	The closest prior art is provided by Yamaguchi et al. (US 2008/0116789 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    148
    300
    media_image1.png
    Greyscale

where R1-6 = hydrogen, substituted or unsubstituted alkyl group such as methyl, or substituted or unsubstituted aryl group ([0009], [0025]).  An embodiment is disclosed:

    PNG
    media_image2.png
    243
    406
    media_image2.png
    Greyscale

(page 3).  However, it is the position of the Office that neither Yamaguchi et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the specific nature of the substituent groups attached to the naphthyridine (derivative) core.

Response to Arguments
13.	Applicant’s arguments on pages 29-34 with respect to the deficiencies of the previously cited prior art have been considered and are persuasive.  Hence, the previously cited prior art has been withdrawn.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786